Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of January 11, 2021 has been received and entered.  With the entry of the amendment, claims 5 is canceled and claims 1-4, 6-20 and new claim 21 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 3-4, now has “having 88% tungsten carbide and 12% cobalt”.  However, it is unclear what amount is claimed, since there are no units for the percentages, such as weight %, volume %, atomic %, etc.  For the purpose of examination, any unit or % that gives this amount is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.

The other dependent claims do not cure the defects of this claim and are therefore also rejected.

Claim Rejections - 35 USC § 102
The rejection of claims 1-3, 5, 6, 8 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Zurecki et al (US 2008/0087359) is withdrawn due to the amendment of January 11, 2021 changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zurecki et al (US 2008/0087359) in view of Hoste et al (US 6740624).
Claim 1: Zurecki provides a method of depositing a first layer of a material coating on a substrate using a thermal spray device, providing a cooling flow to the substrate via a cooling jet, and depositing a second layer of the material coating upon the substrate using the thermal spray device, wherein the second layer is deposited subsequent to depositing the first layer (note figure 4, for example, and how a thermal coating deposition head 44 is provided which deposits material on the substrate and a cooling flow is provided from 48 traveling in sync with the head 44 note 0096, where multiple passes or layers would be provided, 0099--note description of 5 passes to build desired coating thickness, which would give layers provided subsequent to each other and also 0057, where the head can be an HVOF gun (0107-- so a thermal spray device) or other thermal spray devices (0053, 0054, which would be considered thermal deposition heads as “thermal” spray guns/devices and note 0059), and the coolant can 
Zurecki further describes measuring a temperature of the substrate (workpiece) while depositing the first layer of material (0063, 0097-0104, and note claims 1, 2), and EITHER (1) it would be understood that the second layer would be deposited based on the measured temperatures at least in part because the conditions for depositing are adjusted based on the measured temperatures (used in determining average temperatures and deviation, and therefore further layer deposition conditions would vary based on the temperatures (note claims 1, 2, 10, 17 and 0103—where coating conditions vary, including number of passes, indicating conditions affected for later coatings)) OR (2) it would be understood to have at least been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the second layer would be deposited based on the measured temperatures at least in part because the conditions for depositing are adjusted based on the measured temperatures (used in determining average temperatures and deviation, and therefore further layer deposition conditions would be suggested to vary based on the temperatures measured from the coating before the next or second layer (note claims 1, 2, 10, 17 and 0103—where coating conditions vary, including number of passes, indicating conditions affected for later coatings)).
Furthermore, as to controlling the cooling flow to maintain the measured temperature of the substrate below 100 degrees C, Zurecki indicates that the process uses cooling the surface of the workpiece/substrate by the cooling means to maintain the temperature below a maximum temperature (0055), where the cooling flow can be controlled to keep below a maximum temperature and also to stay in a desired prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 2: it would be understood that the thermal spray device can be an HVAF device, since HVAF coating can be provided, and the coating comes from a device, so an HVAF device (device that provides HVAF coating) would have to be provided for the HVAF coating (note 0053, 0054 of Zurecki).
Claim 3: the cooling flow would be provided during the deposition of the first and second layers, for example, given how it is described to provide the coolant flow while depositing coating (note 0107, 0096, 0057, figures 1, 4 of Zurecki).
Claim 4: As to the process for depositing the first layer, Zurecki describes that a thermal spray device can be used as discussed for claim 1 above for depositing layers, including HVOF, flame, etc thermal spray guns (0054). Hoste further describes using a flame spray process using an oxygen-fuel gun, where fuel gas such as acetylene is provided into the gun nozzle (gun nozzle as shown) and coating material precursor powder is added to the nozzle, oxygen is added to the nozzle, which would form an oxygen/fuel/powder mixture that would combust forming the flame (since a flame formed) and this would be impinged on the substrate to be coated (figure 1, column 5, line 35 to column 6, line 30).  This would be understood to acceptably provide a build up In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zurecki in view of Hoste to use a flame torch nozzle provided with fuel gas, material coating precursor powder and oxygen as described above for Hoste to provide the thermal deposition head of Zurecki that can be a flame spraying device with an expectation of predictably acceptable coating, since Zurecki indicates using a thermal deposition head that can be a thermal spray device such as a flame spraying device and Hoste describes how coating can be provided with powder using a flame spraying type device which can  provide the features claimed as discussed above with the pattern of mixing material suggested as discussed above.
Claim 6: Zurecki would provide modifying cooling flow to the substrate when the temperature of the substrate (provided as average temperature) exceeds a temperature threshold (note claims 1, 2, 4-6, such as adjusting coolant flow rate when temperature not in desired range, and note 0086).  The modifying can include or at least suggests increasing the rate of cooling flow (oo86, since cooling flow increased).  The second layer can be provided after modifying the cooling flow since cooling flow can be provided during the first layer application and second layer application (note description of figure 4, 0096, and also 0104, how the coating can be turned off while cooling flow continues and then coating restarted, which can also be considered as providing a second layer, and also discussion of  claim 3 as to how cooling can be 
Claim 7: As to depositing the second layer of material when the measured temperature is below a temperature threshold, Zurecki teaches that it is desired to provide coating while the temperature (as average temperature) is in a desired range and so below the preselected maximum temperature (note claims 1, 2, 0070), and if the temperature is too high cooling is started or more cooling provided (note 0086), and therefore when providing the second layer, it would be at least suggested to one of ordinary skill in the art before the effective filing date of the claimed invention that at least some of the coating is provided below the desired maximum temperature, and even that the second layer will not start until below the maximum temperature in order to provide coating at the desired conditions.
Claim 8: depositing the first layer can comprise rotating the substrate about a longitudinal axis of the substrate (figure 4, 0096, Zurecki).
Claim 9: the second layer would be deposited at least partially on the first layer (Zurecki, 0057, 0099—multiple scans or passes are used to build up coating to the desired thickness, so would need to be deposited on each other).

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Zurecki in view of Hoste as applied to claims 1-3 and 6-9 above, and further in view of Bell (US 2017/0218495).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zurecki in view of Hoste to use a flame torch nozzle provided with fuel gas, material coating precursor powder and oxygen as described above for Bell to provide the thermal deposition head of Zurecki that can be a flame spraying device with an expectation of predictably acceptable coating, since Zurecki indicates using a thermal deposition head that can be a thermal spray device such as a flame spraying device or HVOF device and Bell describes how coating can be provided with powder using a flame spraying type device or HVOF device and the flame spraying device, for example, can provide the features claimed as discussed above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zurecki in view of Hoste as applied to claims 1-4 and 6-9 above, and further in view of Sue et al (US 2015/0322719).
Claim 10: As to the substrate being a radial bearing and depositing the first layer while rotating the bearing and rotating the bearing while depositing the second layer, Zurecki would indicate that depositing the first layer can comprise rotating the substrate while depositing the first layer where the substrate can be cylindrically shaped (figure 4, 0096), and the second layer would be at least suggested to be deposited while similarly rotating the substrate, since multiple passes are to be provided, and each pass would be provided in a similar fashion of application to give similarly built up layers (note 0099) and note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and here there would be simply duplication of the application process for the next layer.  Zurecki notes applying coatings by thermal spraying, including HVOF, and where the coatings can include carbides, such as WC-C0 (note 0107, 0053), and built up from passes of 0.002 inch to a desired thickness of 0.01 inch, for example (0099).
As to providing the coating deposition on a radial bearing, Sue, for example, describes how downhole tool bodies are desired to be provided with coatings (abstract), where the tools can include radial bearings that have circular/cylindrical shapes and are desirably coated on surfaces, where the coating can be applied by a thermal spray process of HVOF deposition, for example (0050-0051, figure 8) where thicknesses of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zurecki in view of Hoste to apply coatings as desired by Sue on to a rotating radial bearing in first and second layers to build up to a desired thickness to provide a desirable coating application, since Zurecki indicates how coatings can be applied to rotating surfaces of cylindrical shape, and include depositing WC and Co material and HVOF deposition, and built up in passes to thicknesses in the desired range of Sue, and Sue indicates how HVOF deposition can be desirably applied with WC and Co material to radial bearings with circular/cylindrical shape, thus the rotating deposition method of Zurecki expected to also work on radial bearings which are also desired to have coatings.

Claims 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zurecki et al (US 2008/0087359) in view of Sue et al (US 2015/0322719) and EITHER Takashima et al (US 2014/0141932) OR Harada et al (US 4912835).
Claim 11, 13:  Zurecki provides a method of depositing a first layer of a material coating on a substrate using a thermal spray device, providing a cooling flow to the substrate via a cooling jet, and depositing a second layer of the material coating upon the substrate using the thermal spray device, wherein the second layer is deposited subsequent to depositing the first layer (note figure 4, for example, and how a thermal coating deposition head 44 is provided which deposits material on the substrate and a cooling flow is provided from 48 traveling in sync with the head 44 note 0096, where 
As to the substrate being a radial bearing and depositing the first layer while rotating the bearing about a longitudinal axis of the bearing, Zurecki would indicate that depositing the first layer can comprise rotating the substrate about a longitudinal axis while depositing the first layer where the substrate can be cylindrically shaped (figure 4, 0096). Zurecki notes applying coatings by thermal spraying, including HVOF, and where the coatings can include carbides, such as WC-C0 (note 0107, 0053), and built up from passes of 0.002 inch to a desired thickness of 0.01 inch, for example (0099).
As to providing the coating deposition on a radial bearing, Sue, for example, describes how downhole tool bodies are desired to be provided with coatings (abstract), where the tools can include radial bearings that have circular/cylindrical shapes and are desirably coated on surfaces, where the coating can be applied by a thermal spray process of HVOF deposition, for example (0050-0051, figure 8) where thicknesses of between 0.002 and 0.02 inch are described for the tools in general (claim 7), and the coatings can be made with WC and metal material including Co (0051-0052), and gives examples of using 10 wt% Co, 4 wt% Cr and balance WC, but also indicates generally that the coating can simply be of a material having a WC content greater than 75 vol% (0013, 0035).

Harada further describes that providing WC-Co coatings by thermal spraying forming a mixture of WC and metal (blend), where the sprayed coating can be, for example, a compound of 88 wt% WC and 12 wt% Co, and can have high hardness excellent in abrasion resistance (column 2, lines 10-60, column 3,lines 30-40, note the oxygen-hydrocarbon gas a fuel source, indicating a flame spraying process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zurecki to apply coatings as desired by Sue on to a rotating radial bearing rotating around a longitudinal axis in a first layer and also provide a second layer to build up to a desired thickness to provide a desirable coating application, since Zurecki indicates how coatings can be applied to rotating surfaces of cylindrical shape, rotating around a longitudinal axis, and include depositing WC and Co material and HVOF deposition, and built up in passes to thicknesses in the desired range of Sue, and Sue indicates how HVOF deposition can be desirably applied with WC and Co material to radial bearings with circular/cylindrical shape, thus the rotating deposition method of Zurecki expected to also work on radial bearings which are also desired to have coatings. Furthermore, as to providing a coating with a blend of tungsten carbide and cobalt with 12 wt% Co and 88 wt% WC, it would further have been obvious to one of ordinary skill in the art before the effective filing 
Claim 14: As to cooling the bearing by pausing for a predetermined time period before depositing the second layer of coating, Zurecki describes how if the standard deviation S2 is unacceptable the thermal deposition head must be temporarily suspended to give the workpiece time to achieve a more uniform temperature before resuming, which can include turning away the coating material discharge or shutting it off (0077, 0081, 0091).  As to providing such a pause for a predetermined time, Zurecki describes for example testing as to when to restart (0104), however, since the process continues and testing would have been provided which would show how long a cool down would take, it would also have been obvious to one of ordinary skill in the art 
Claim 16: the cooling flow would be provided during the deposition of the first and second layers, for example, given how it is described in Zurecki to provide the coolant flow while depositing coating (note 0107, 0096, 0057, figures 1, 4).
Claim 17: Zurecki further describes measuring a temperature of the substrate (workpiece) (which would be the bearing here) while depositing the first layer of material (0063, 0097-0104, and note claims 1, 2), and Zurecki would provide cooling flow to the substrate when the temperature of the substrate (provided as average temperature) exceeds a temperature threshold (note claims 1, 2, 4-6, such as adjusting coolant flow rate when temperature not in desired range, and note 0086).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zurecki in view of Sue and EITHER Takashima OR Harada as applied to claims 11, 13, 14, 16 and 17 above, and further in view of Jones (US 4756631).
Claim 12: As to the radial bearing material, Sue notes substrate materials can be steel (0035) and notes components for downhole tools with drilling boreholes (0004, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zurecki in view of Sue and EITHER Takashima OR Harada to make the radial bearing from 4140 steel as suggested by Jones with an expectation of providing a predictably acceptable base material for use, since Sue would indicates use of materials for downhole tools and borehole drilling, and notes steel substrates, and Jones describes how 4140 steel would be a known material used for steel parts for borehole forming, including parts of bearings, and thus a known material that would be suggested to be acceptably used for the bearings.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zurecki in view of Sue and EITHER Takashima OR Harada as applied to claims 11, 13, 14, 16 and 17 above, and further in view of Hoste et al (US 6740624).
Claim 15:  As to using the cooling flow as a cooling jet to prevent a temperature of the bearing from exceeding 100 degrees C,  Zurecki would provide cooling flow to the substrate when the temperature of the substrate (provided as average temperature) exceeds a temperature threshold (note claims 1, 2, 4-6, such as adjusting coolant flow rate when temperature not in desired range, and note 0086), furthermore, since the cooling flow to the substrate can be provided before exceeding the maximum temperature, the purpose of the cooling flow would be to work to prevent the temperature from exceeding the maximum (note 0055, where the process can be used 
Furthermore, as to controlling the cooling flow to maintain the measured temperature of the substrate below 100 degrees C, Zurecki indicates that the process uses cooling the surface of the workpiece/substrate by the cooling means to maintain the temperature below a maximum temperature (0055), where the cooling flow can be controlled to keep below a maximum temperature and also to stay in a desired temperature range of minimum to maximum (0064), where examples are given of a maximum temperature of 140 degrees C or 300 degrees F (0099, 0107).  Hoste further describes a process of thermal spraying (flame spraying) a substrate with a coating where during deposition of the coating, the substrate is cooled to provide a desirable temperature of the solidified coating of between room temperature and 100 degrees C (column 3, lines 30-50), where it is further indicated that control of the deposition temperature affects the amount of stress on the coating, with a low stress reducing the possibility of cracks forming in the coating (column 7, lines 1-10), where along with controlling coating temperature, it is described to maintain the temperature of the foil 19 (substrate) at between preferably less than 150 degrees C and most preferably between 50 and 100 degrees C, which allows a wide range of materials for the substrate including metals and polymeric materials (column 9, lines 1-15), and notes using similar temperatures of between 25 and 100 degrees C to provide coating with little damage to existing target (substrate) material and still providing mechanically strong coating (column 12, lines 1-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zurecki in view prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zurecki et al (US 2008/0087359) in view of Sue et al (US 2015/0322719), Gray et al (US 2005/0112411) and Hoste et al (US 6740624) EITHER alone OR further in view of Bezel et al (US 2016/0268120).
Claim 18: Zurecki provides a system that can include a thermal deposition head configured to provide a material spray to a cylindrically shaped rotating substrate 
Furthermore, as to the substrate being a radial bearing on which HVAF coating would be applied, Sue, for example, describes how downhole tool bodies are desired to be provided with coatings (abstract), where the tools can include radial bearings that have circular/cylindrical shapes and are desirably coated on surfaces, where the coating can be applied by a thermal spray process of HVOF deposition, for example (0050-0051, figure 8) where thicknesses of between 0.002 and 0.02 inch are described for the tools in general (claim 7), and the coatings can be made with WC and metal material including Co and Cr (0051-0052), and where it is generally described to provide coatings from a thermal spray system on the downhole tools (claim 8).
Additionally, Gray describes that a coating can be provided with WC, Co and Cr (0010), and where such coatings are desirably applied by HVAF over HVOF, where the HVAF uses high speed of 600-800 m/s to deposit low temperature air-fuel gas giving extremely dense coatings and substantially non-oxidized coatings, while HVOF uses higher temperatures that deleteriously result in oxidation and deterioration of spray materials on deposition (0020), where HVAF can be applied with robotic application 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zurecki to apply coatings as desired by Sue on to a rotating radial bearing and to further apply the coating using an HVAF thermal spray device as suggested by Gray to provide a desirable coating application since Zurecki indicates how coatings can be applied to rotating surfaces of cylindrical shape, and include depositing WC and Co material and HVOF or HVAF deposition, and built up in passes to thicknesses in the desired range of Sue, and Sue indicates how HVOF deposition can be desirably applied with WC and Co material to radial bearings with circular/cylindrical shape, where Gray would further suggest to replace the HVOF with HVAF for such materials to provide a desirably better coating with less oxidation and deterioration where an HVAF thermal spray device would be used, and thus the rotating deposition method of Zurecki expected to also work on radial bearings which are also desired to have coatings where Zurecki would allow using HVAF or HVOF, and the devices would be provided and configured as claimed to provide the desired coating, including the HVAF device, cooling jet, rotational actuator and controller.
Optionally, further using Bezel, as to using a rotational actuator, Bezel would further indicate as to providing an actuator device to rotate a cylindrical substrate for treatment, a rotational actuator would be a known such device configured to rotate the substrate (in Bezel the plasma target) (0055, figure 3A).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Furthermore, the controlling the signals to maintain the measured temperature of the substrate below 100 degrees C (that is, that the maximum temperature would be below 100 degrees C), note the discussion as to Zurecki suggesting to adjust the first and third control signals based on the measured temperature to maintain the measured temperature below a maximum temperature above. Zurecki indicates that the process uses cooling the surface of the workpiece/substrate by the cooling means to maintain the temperature below a maximum temperature (0055), where the cooling flow can be controlled to keep below a maximum temperature and also to stay in a desired temperature range of minimum to maximum (0064), where examples are given of a maximum temperature of 140 degrees C or 300 degrees F (0099, 0107).  Hoste further describes a process of thermal spraying (flame spraying) a substrate with a coating where during deposition of the coating, the substrate is cooled to provide a desirable temperature of the solidified coating of between room temperature and 100 degrees C (column 3, lines 30-50), where it is further indicated that control of the deposition temperature affects the amount of stress on the coating, with a low stress reducing the possibility of cracks forming in the coating (column 7, lines 1-10), where along with controlling coating temperature, it is described to maintain the temperature of the foil 19 (substrate) at between preferably less than 150 degrees C and most preferably between 50 and 100 degrees C, which allows a wide range of materials for the substrate including metals and polymeric materials (column 9, lines 1-15), and notes using similar prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 19: Zurecki would further teach to provide temperature sensors to measure a temperature of the workpiece (here would be the radial bearing) (0063) and the controller can be configured to send the control signal to provide cooling flow of the fluid when the temperature above a temperature threshold range (desired maximum 
Claim 20: Zurecki would provide modifying cooling flow to the substrate when the temperature of the substrate (provided as average temperature) exceeds a temperature threshold (note claims 1, 2, 4-6, such as adjusting coolant flow rate when temperature not in desired range, and note 0086).  The modifying can include or at least suggests increasing the rate of cooling flow (oo86, since cooling flow increased), and so the controller would be configured for this by way of the third control signal.
Claim 21: As to the device configured to provide a second cooling flow of fluid to an inner surface of the bearing, where the cooling jet (first cooling flow) would be configured to provide cooling flow to an outer surface, and the third control signal configured to cause the substrate cooling device to provide the second cooling flow of the fluid, Zurecki shows how there can be cooling fluid flow to both a front (outer) side of a substrate and back (inner) side of a substrate from cooling devices (note figure 3 and 0105, with coolant means 10B and 10C and also 10A and 10A’ where one or more of these is used), and Zurecki also describes how there can be coolant means on the outside (outer) surface of a cylindrical substrate (figure 4) and Hoste shows that it is further known to also cool the inside of a cylindrical substrate that is being coated with coolant means providing fluid flow (figure 1, column 7, lines 10-35), and therefore, it would have been obvious from these teachings to provide a cooling jet flow to the outer surface of the bearing and also a second cooling jet flow of fluid to the inner surface of the bearing, with respective cooling jets (devices) configured for this flow, and the third control signal configured to cause the device to provide the second cooling flow of fluid as well, as a part of the system to provide the desired cooling flow indicated by Zurecki.
Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered. 
(A) Please note the adjustment to the rejections above due to the amendments to the claims, with the new references to Hoste, Takashima, Harada and Jones.
(B)  Applicant has argued that Zurecki and the other cited references do not suggest the maintaining temperature below 100 degrees C.  However, the Examiner notes that due to the amendment to the claims as to this issue, the new reference to Hoste has been provided as discussed in the rejections above as to the suggestion of this feature where required in the claims.  Applicant has further argued that as to claim 11, the references cited also do not provide the blend of 88 % WC and 12 % cobalt.  However, the Examiner notes that due to the amendment to the claim as to this issue, the new references to Takashima or Harada have been added as discussed in the rejections above as to the suggestion of this feature. The Examiner also notes that while Sue gives examples of a specific WC-Co-Cr material, it broadly describe a composition having WC content greater than 75 vol% which would be covered by the claimed material, noting, based on the density of WC and Co of approx. 15.63 g/cm3 for WC and 8.86 g/cm3 for Co, the 88 wt% WC and 12 wt% Co would have approx.  80 vol % WC. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Also note the example in Sue with 86 wt% WC is indicated as giving greater than 76 vol% WC (0035).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718